     Case 1:15-cr-00160-LJO-SKO Document 110 Filed 10/26/20 Page 1 of 1


1
2
3
4
5
6                             IN THE UNITED STATES DISTRICT COURT
7                          FOR THE EASTERN DISTRICT OF CALIFORNIA
8     UNITED STATES OF AMERICA,                  )      Case №: 1:15-cr-00160-1-LJO
                                                 )
9                    Plaintiff,                  )                    ORDER
                                                 )               APPOINTING COUNSEL
10           vs.                                 )
                                                 )
11    ROBERT FARRACE,                            )
                                                 )
12                   Defendant.                  )
                                                 )
13
            The above named Defendant has, under oath, sworn or affirmed as to his financial
14
15   inability to employ counsel or has otherwise satisfied this Court that he is financially unable to

16   obtain counsel and wishes counsel be appointed to represent him on his re-sentencing.

17   Therefore, in the interests of justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C.
18
     § 3006A,
19
            IT IS HEREBY ORDERED that Mark A. Broughton be appointed to represent the above
20
     defendant in this case effective nunc pro tunc to June 10, 2020.
21
22          This appointment shall remain in effect until further order of this court.

23
     IT IS SO ORDERED.
24
        Dated:     October 23, 2020
25                                                      UNITED STATES DISTRICT JUDGE
26
27
28

                                                      -1-
